Citation Nr: 1124523	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1972 to August 1976 and from December 1990 to April 1991.  He also had numerous periods of service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus and hypertension.

The Veteran testified before the undersigned at a February 2010 hearing at the RO (Travel Board hearing).  A hearing transcript is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran's current hypertension began during active duty.

2.  The Veteran's current left ear hearing loss began during active duty.

3.  The Veteran's current tinnitus began during active duty.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 101(24) 1110, 1112(a), 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101(24) 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating the instant claims.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more. Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

If certain chronic diseases such as hypertension and hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension 

The Veteran claims that his active duty service caused or aggravated his hypertension.

A November 1972 service entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure 132/80.  He denied high or low blood pressure an accompanying Report of Medical History (RMH).  His blood pressure was 150/92 in January 1976, 118/66 in January 1976 and 120/76 in July 1976.  Frequent or severe headaches were noted in a July 1976 RMH.  An August 1976 service discharge examination was negative for any relevant abnormalities and his blood pressure was 130/80.  The remaining treatment records from this period of service are negative for any complaints, treatments or diagnoses related to hypertension.

Reserve treatment records show that the Veteran's blood pressure was 122/88 in June 1977 and 150/100 and 130/94 on May 21, 1978.  Repeated blood pressure readings conducted between May 24 and 26, 1978 ranged from 118/78 to 140/90.  The Veteran was placed on medical hold for a blood pressure evaluation in November 1980.

The Veteran's blood pressure was 124/88 in January 1983, 128/100 in June 1983 and 140/96 in January 1984.  The Reserves treatment records documented the Veteran's continuous use of prescription hypertension medication beginning in January 1983.

Service personnel records document numerous periods of what the service department characterized as active duty training, including between June 4, 1978 and June 15, 1978.

A January 1983 treatment summary from Dr. B. M. indicates that he had been treating the Veteran for essential hypertension for two years and that it was controlled with oral medication.

A May 1984 treatment note from Dr. F. S. indicates that the Veteran had a history of hypertension for the past seven or eight years and that it was well-controlled with oral medication. 

A July 2006 treatment summary from T. N., the Veteran's private nurse practitioner, indicates that she had been treating him for hypertension since August 2005.  He had previously been treated by Dr. B. M. at the same clinic and these treatment records were available for her review.  These records document treatment for hypertension since the early 1980s.  The Veteran's blood pressure was currently under good control.

In a February 2010 statement, the Veteran reported that he was treated for moderate to severe headaches caused by high blood pressure in 1975.  He continued to have blood pressure problems following discharge from active duty to November 1980 when he was placed on a medical hold.  He began treatment with Dr. B. M. in February 1981 but was unable to get his blood pressure under control; he was discharged from the Reserves in September 1981.  He reenlisted in December 1982 when his condition was within limits.  He has been under treatment for hypertension since release from active service.

During his February 2010 hearing, the Veteran testified that he began experiencing severe headaches during his third year of active duty and discovered in the clinic that his blood pressure was elevated.  He went into the Reserves after discharge from active duty and was placed on a medical hold in 1978 due to high blood pressure.  He was again placed on a medical hold in 1980 and began seeing a personal physician to treat the condition.  He was separated in September 1981 for failure to maintain physical qualifications due to high blood pressure.  In 1982, he was able to reenlist after his blood pressure was brought under control.  His blood pressure "shot way up" during Desert Storm and had remained high since that time.  His hypertension had been chronic since 1975 and he had been using oral medications for the condition since 1981.

A December 2010 VA hypertension examination noted that the Veteran had "done well" while taking a small amount of medication since approximately 1978.  Major difficulty with headaches or chest pain was denied and he was asymptomatic when first diagnosed except for possible morning headaches.  He experienced no side effects from his current medications.  Blood pressure was 144/80 and 154/80.  Physical examination found regular heart rate and rhythm without gallop or murmurs.  Percussion reveals a normal sized heart.  

Following this examination and a review of the Veteran's claims file, a diagnosis of essential hypertension was made.  The examiner opined that the clinical evidence of record documents that this diagnosis was made by a physician in late 1983 or early 1984, between periods of active duty.  Hypertension was not diagnosed during the first period of active duty service.  His blood pressure was not significantly changed since 1993, thus rendering it unlikely that it was caused or aggravated by his military activity.  According to the examiner, the record disclosed that the diagnosis occurred between periods of active duty and there was no significant exacerbation during the six-month period of active duty from late 1990 to early 1991.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note (1).  The Veteran has a current disability as he had blood pressure readings that approximated the definition in 38 C.F.R. § 4.104.  On several occasions he was found to have diastolic blood pressure of 90 or more during 1983 and 1984.  

The initial elevated blood pressure readings were noted during his first period of service and it appears that this pattern continued until the diagnosis of hypertension was made in 1983.  The VA examiner provided a negative opinion, but did not consider the elevated blood pressure readings recorded during active duty service nor did the examiner address the May 1984 private treatment note suggesting an onset in 1976 or 1977.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  The examiner did rely on the absence of a diagnosis during active service, but this is not dispositive and cannot alone provide the basis for a negative opinion.  Dalton v. Nicholson, 21 Vet App 23 (2007).  This opinion is therefore being afforded little, if any, probative value.

The remainder of the record shows elevated blood pressure readings beginning in service and that the frequency of this elevation increased until the diagnosis of hypertension was made and medication was begun.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear Hearing Loss and Tinnitus Claims

Audiological testing results, measured in decibels and conducted during a November 1972 service entrance examination, were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Left		15	5	5	5	5	

Hearing loss was denied in an accompanying RMH.  Audiological testing conducted in April 1976, measured in decibels were as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left		5	5	5	10	5	

Audiological testing conducted in July 1976, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Left		15	15	10	10	5	

Hearing loss or ear trouble was denied in a June 1976 RMH.

Audiological testing results, measured in decibels and conducted during an August 1976 service discharge examination, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left		10	10	10	10	5

Audiological testing was also conducted in June 1977, May 1978, January 1983, June 1983, January 1984, June 1984, June 1985, June 1986, June 1987, July 1988, July 1989, June 1993, June 1994, June 1995 and June 1998 and the results were consistent with those reported above.  The Veteran continued to deny hearing loss or ear trouble in the accompanying RMH.

Audiological testing conducted in June 1996, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left		5	10	5	5	35

Hearing loss or ear trouble was denied in an accompanying June 1996 RMH.
 	
In a September 2006 statement, the Veteran reported that he was constantly exposed to high frequency noise from jet engines as an aircraft mechanic and crew chief during the course of his military career.  He experienced some buzzing and ringing in his ears during service but was reluctant to report it, as he would have been disqualified from flying.  The ringing and buzzing has worsened over the past few years and now has started to impact his job as a ground school instructor.  

A March 2007 VA ear disease examination reflects the Veteran's reports of working an aircraft mechanic during his first period of active duty service and that he wore hearing protection during that time.  During the Reserves and his second period of active duty service, he worked as a crew chief or flight engineer.  

He reported working at a grocery store and in a body shop while not in service and that he wore hearing protection in the noisy areas of the body shop.  He has worked for an airline since 1987 as a training instructor and reported that the simulator was somewhat noisy.  Recreational noise exposure included hunting without hearing protection while firing.  He had noticed a steady decline in hearing over the past several years with a 10 year history of bilateral recurrent tinnitus, which was progressive and occurred three to four times per week.  

Following this examination, diagnoses of bilateral minimal high frequency sensorineural hearing loss with normal audiometric thresholds present for VA rating purposes in the right ear and bilateral recurrent tinnitus were made.  The examiner noted that the Veteran's claim file, including his service treatment records, were not provided and was unable to offer any opinion regarding the etiology of either condition as a result.

A March 2007 VA audiology examination found word recognition to be 96 percent in the left ear.  Audiological testing, measured in decibels, was as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left		15	15	15	15	45

A July 2008 addendum to the March 2007 VA ear disease examination noted that the Veteran's claims file, including his service treatment records, had been reviewed by the examiner.  The service treatment records failed to provide evidence that either hearing loss or tinnitus was incurred during any period of active duty service.  The examiner opined that it was less likely than not that the Veteran's current bilateral minimal high frequency sensorineural hearing loss and bilateral recurrent tinnitus might be related to service.

A January 2010 private opinion from Dr. G.Y. notes that the Veteran had a long history of noise exposure, primarily while in the military and that he experienced tinnitus especially at night.  The Veteran reported that he wore hearing protection "now" when exposed to loud noises.  The provider noted that he had reviewed the Veteran's service treatment records and that his hearing tests were normal until age 39 when a mild hearing loss in the high frequency range was found.  

The current physical examination revealed normal external auditory canals and tympanic membranes bilaterally.  Tympanograms were normal bilaterally and his word discrimination testing was also normal.  Audiological testing, measured in decibels, was as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left		15	25	20	35	50	


Dr. G.Y. opined hearing loss was greater than would be expected with the normal aging process and was consistent with prior noise exposure.

During the February 2010 hearing, the Veteran testified that he was exposed to noise while working as a flight mechanic during active duty service.  He worked as a crew chief, which was similar to a flight engineer and instructor, during his Reserves service.  In civilian life, he worked for an auto body shop for eight years and later worked for an airline.  He was not exposed to noise during his civilian employment and the only "real" noise exposure he had was during active duty service.

In an undated statement, the Veteran reported that he had accrued 5500 flight hours by January 2010.

An October 2010 VA audiology examination reflects the Veteran's reports that he was unable to hear what others were saying and that he had to ask people to repeat what they had said.  His recurrent tinnitus, which began six or seven years ago, made it difficult for him to sleep.  During service, he was exposed to noise while working as a jet mechanic and he reported wearing hearing protection in most situations. 

 A history of occupational noise exposure while working in an auto body shop with the use of hearing protection and recreational noise exposure from riding a motorcycle for about four years without hearing protection was noted.  Tympanograms were within normal limits bilaterally and acoustic reflex test results were unremarkable.  

Audiological testing, measured in decibels, was as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left		20	20	15	25	50	

The examiner opined that the current left ear hearing loss and tinnitus were less likely than not related to military noise exposure.  The service entrance examination found normal hearing and audiogram results conducted nine months after service discharge continued to indicate normal hearing; service records were negative for tinnitus.  The service entrance examination for the second period of active duty service showed normal hearing and a subsequent audiogram in August 1991 also reveals normal hearing.  His next audiogram was conducted in June 1993 and "cannot be used as evidence" as it was completed more than one year after active duty.  The Veteran reported that his tinnitus began six or seven years ago, which was not during service or immediately after separating from service.

The Veteran has a current disability as he has left ear hearing loss as defined by VA regulations and tinnitus.  See 38 C.F.R. § 3.385.  In order for his current left ear hearing loss and tinnitus to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease or that it manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  His military occupational specialty (MOS) for his first period of active duty service was a flight mechanic.  For his second period of active duty service, it was listed as a crew chief and a flight attendant.  These duty assignments are shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

Considering the circumstances of the Veteran's service, he was likely exposed to significant noise while service as a flight mechanic and flight attendant.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Similarly, a lay person is competent to report hearing difficulties.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.

The Veteran has undergone several VA audiology examinations during the course of this appeal.  The examiner did not consider the reports of acoustic trauma during the numerous periods of active duty training.  While the record does not document left ear hearing loss for VA purposes until 1996, the record shows that the Veteran continued to incur significant noise exposure during the active duty training periods through 2005.  Service connection is available for disability that is the result of injury incurred during active duty for training or inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2010).

Dr. G. Y.'s opinion provides evidence that the Veteran's left ear hearing loss is the result of noise exposure and the record shows that the Veteran's most significant noise exposure occurred during his various periods of military service.  

Similarly the Veteran has reported the onset of tinnitus after significant military noise exposure.  Although he apparently told the VA examiner that it was of only 7 or 8 years duration, he was continuing to experience military noise expose at the time of the reported onset.  

As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


